UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4819


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SOUVIRA SIMALAYVONG,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:06-cr-00063-RLV-DCK-1)


Submitted:    December 18, 2009             Decided:   January 12, 2010


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua D. Davey, MCGUIRE WOODS LLP, Charlotte, North Carolina,
for Appellant. Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina; Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Souvira          Simalayvong            pled      guilty     to     conspiracy         to

possess with intent to distribute methamphetamine, in violation

of    21   U.S.C.        §    846    (2006)          (Count      1),     and     two   counts       of

possessing with intent to distribute methamphetamine and aiding

and abetting, in violation of 21 U.S.C. § 841(a)(1) (2006) and

18 U.S.C. § 2 (2006) (Counts 3, 4).                             He proceeded to trial on

his   remaining        charge       that        he   used      and     carried    a    firearm      in

furtherance       of     a    drug       trafficking           crime    in     violation      of    18

U.S.C.A. § 924(c) (West Supp. 2009), and the jury found him not

guilty.      Simalayvong was sentenced to 108 months of imprisonment

for   each    conviction,           to     be    served        concurrently.           On    appeal,

Simalayvong argues that the district court erred by imposing a

two-level enhancement for possession of a firearm during the

commission of a drug trafficking offense under U.S. Sentencing

Guidelines        Manual       (“USSG”)          § 2D1.1(b)(1)           (2007).            For    the

reasons that follow, we affirm.

             We     do       not    find    that         the    district       court’s       factual

finding      that      Simalayvong              possessed        the     gun      at    issue       in

connection with his drug dealing was clear error.                                 United States

v. Allen, 446 F.3d 522, 527 (4th Cir. 2006) (providing legal and

factual review standard); United States v. Moreland, 437 F.3d

424, 433 (4th Cir. 2006) (factual findings at sentencing are

reviewed for clear error).                  Sentencing enhancements need only be

                                                     2
supported by a preponderance of the evidence, United States v.

Miller, 316 F.3d 495, 503 (4th Cir. 2003), and the USSG § 2D1.1

enhancement is proper if the weapon was present “unless it is

clearly     improbable    that    the       weapon   was    connected         to    the

offense.”    USSG § 2D1.1, comment. (n.3).              The facts presented at

Simalayvong’s     trial     regarding       his   possession     of     the    Taurus

pistol    were   sufficient    for    the    district    court     to   impose      the

enhancement.

            Accordingly, we find no reversible error and affirm

Simalayvong’s sentence.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the     court   and     argument     would      not     aid   the

decisional process.

                                                                              AFFIRMED




                                        3